Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00021-CR
____________
 
RONNEY WILLIAMS,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 628,066
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on November 23, 1992, to confinement for fifteen years in the Institutional
Division of the Texas Department of Criminal Justice.  No timely motion for new trial was
filed.   Appellant=s pro se notice of appeal was not
filed until December 21, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish.